Citation Nr: 0832316	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The appellant presented testimony at a video hearing chaired 
by the undersigned Veterans Law Judge in July 2008.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  No nexus between the veteran's active duty and his 
currently-shown bilateral hearing loss has been demonstrated.

2.  No nexus between the veteran's active duty and his 
currently-shown tinnitus has been demonstrated.

3.  No nexus between the veteran's active duty and his 
currently-shown left knee disability has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The foregoing notice requirements were satisfied by an April 
2003 letter.  In addition, following the letter, the 
September 2004 statement of the case, and February 2008 
supplemental statement of the case were issued, each of which 
provided the veteran with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claims.  As such, no ratings or 
effective dates will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
veteran was accorded pertinent examinations in connection 
with his claims, and all relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with the claims folder.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that at his July 2008 video hearing, the veteran 
submitted additional evidence along with a written waiver of 
agency of original jurisdiction review of this new evidence.  
The Board also notes that the claims file does not include 
all of the service medical records.  (It includes only the 
report of the examination conducted at the time of the 
veteran's service discharge.)  The record reveals that the RO 
made multiple attempts to obtain these records.  In a June 
2007 letter, the RO notified the veteran that they were 
unable to locate his service medical records, and he was 
asked to provide any such records that he had in his 
possession.  He did not respond.  In August 2007, VA issued a 
"Formal Finding on the Unavailability of Service Medical 
Records."  Thus, the Board finds that further attempts to 
obtain these records would be futile.  

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

IV.  Analysis

A.  Bilateral Hearing Loss

The veteran contends that his current bilateral hearing loss 
is the result of in-service noise exposure.  Specifically, he 
asserts that while serving in Korea, he was exposed to the 
loud noise of close range gunfire and incoming artillery and 
mortar rounds without ear protection.  Thus, he feels that 
service connection is warranted.

The available service records show that the veteran served 
with Company L of the 5th Cavalry Regiment in Korea.  The 
report of his February 1953 separation examination reflects 
normal hearing.  

The earliest evidence of record reflecting current bilateral 
hearing loss is a March 1998 private audiological report 
showing puretone results of 30, 40, 50, and 75 decibels in 
the right ear and 35, 45, 55, and 65 decibels in the left ear 
at 500, 1000, 2000, and 4000 hertz respectively.  (Results at 
3000 hertz were not recorded).  Speech discrimination was 
reported at 84 percent correct for the right ear and 76 
percent for the left ear.

In connection with his claim, the veteran underwent a VA 
audiological examination in October 2004.  At that time, he 
indicated that he did not know the date of onset or 
circumstance of his bilateral hearing loss.  In addition to 
in-service noise exposure, he described civilian occupational 
noise exposure working in a gypsum plant for 31 years, and in 
a ceiling factory for 20 years, where hearing protection was 
worn only sometimes. The examination report shows puretone 
results of 35, 50, 65, 65, and 70 decibels in the right ear 
and 40, 55, 70, 70, and 75 decibels in the left ear at 500, 
1000, 2000, 3000, and 4000 hertz respectively.  Speech 
discrimination, using the Maryland CNC word list, was 
reported at 92 percent correct for the right ear and 90 
percent for the left ear.  The diagnosis was bilateral 
hearing loss, mixed in the right ear, sensorineural in the 
left ear.  The examiner opined that the sensorineural aspect 
was most likely due to 51 years of civilian occupational 
noise exposure.  

That the veteran currently has bilateral hearing loss for VA 
compensation purposes is not in dispute.  See 38 C.F.R. 
§ 3.385.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service.  
Here, there is a lengthy period of time during which there is 
no contemporaneous evidence of record as to the veteran's 
hearing acuity.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to prevail 
on his claim, the 45 year gap between his service and the 
first medical evidence of bilateral hearing loss must be 
overcome.  

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had hearing loss upon discharge from service; rather the 
report of his medical examination at discharge shows he had 
normal hearing at that time.  There is also no evidence 
whatsoever pertaining to his hearing acuity within one year 
of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, at the October 2004 VA examination, the veteran 
indicated that he did not know the onset of his hearing loss.  
In any event, the earliest evidence showing the presence of 
hearing loss is in 1998.  Moreover, the 2004 examiner failed 
to link current disability to service, but instead described 
a link to the veteran's post service civilian occupation.  

The Board has considered the veteran's contentions that his 
military service caused his hearing loss and does not dispute 
that he was exposed to loud noise in connection with his 
military duties in Korea.  However, given the lack of medical 
evidence of hearing loss for decades after service, the 
veteran's volunteered history of post-service occupational 
noise exposure, and adverse medical opinion, the greater 
weight of the evidence is against the claim.




B.  Tinnitus

The veteran also contends that he developed tinnitus as a 
result of in-service noise exposure.  

The earliest evidence of record reflecting tinnitus is a 
September 2002 VA treatment record reporting tinnitus for 
several years and a diagnosis of the same.  The report of the 
October 2004 VA audiological examination indicates tinnitus 
of unknown origin and circumstance, described as ringing in 
either or both ears at an unknown pitch.  The diagnosis was 
bilateral, periodic, subjective tinnitus of unknown etiology; 
however, the examiner opined that the "described symptoms 
are not consistent with long term noise exposure."

For the veteran to prevail on his claim, he must show either 
continuity of symptomatology or a medical opinion linking his 
currently-shown tinnitus to events in service.  Neither has 
occurred in this case.  There is no evidence of record 
showing that the veteran had tinnitus upon discharge from 
service.  The earliest document reporting the presence of 
tinnitus is in 2002.  This lengthy period without post-
service treatment (e.g., 50 years after separation from 
service) weighs heavily against the claim.  Additionally, 
with regard to any relationship between the veteran's 
tinnitus and service, the October 2004 examiner determined 
that his symptoms were not consistent with long term noise 
exposure, essentially dismissing any possible link between 
this condition and military service.

In short, the case file contains no medical or other credible 
evidence attributing the veteran's currently-diagnosed 
tinnitus with his service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  Service connection is 
not warranted, and the appeal is denied.





C.  Left knee disability

The veteran asserts that he injured his left knee when he 
fell while transporting ammunition up a hill.  He has stated 
that did not seek medical attention for this injury, and that 
he improved after a few days.

The earliest evidence of record describing a left knee 
condition is a January 2003 private medical report indicating 
swelling and pain in the left knee.  Physical examination 
revealed some pretibial edema, crepitus, and patellar pain.  
The diagnosis was osteoarthritis of the knee and edema below 
the left knee (which was thought to be from ace bandage 
wrapping).

The veteran underwent a VA joints examination in May 2003.  
He described the in-service injury and reported that, 
overall, his knee did not bother him until "just a few years 
ago."  Upon physical and X-ray examination, the diagnosis 
was degenerative joint disease of the left knee, and an old 
injury by history.  There was no indication that the 
degenerative joint disease was related to service or the 
claimed in-service injury.  

Although the Board fully considered the veteran's contention 
that his currently-shown left knee disability is the result 
of an injury in-service, he acknowledges not seeking 
treatment in service; that it improved shortly thereafter; 
and that there were no knee symptoms for decades ("until 
just a few years ago").  The veteran's separation 
examination report bears out this early history.  The veteran 
obviously reported what his complaints were at the time, 
since it reflects the presence of a painful right hip.  No 
mention is made of knee complaints.  Clearly, then, a chronic 
knee disability did not have its onset in service, and there 
is no medical evidence to suggest current disability is 
related to service.  In view of these facts, the board finds 
that the greater weight of the evidence is against the claim.  





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


